Citation Nr: 1231317	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for calcified pleural plaques (claimed as asbestosis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In this decision the RO granted service connection for calcified pleural plaques and assigned a 10 percent rating effective in August 2008.  The Veteran disagrees with the assigned rating.  In February 2011, the Veteran testified at a Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

At the Board hearing the Veteran testified that his respiratory disability has taken a toll on him mentally and he was having difficulty dealing with what was going on.  He thus raises a claim of entitlement to service connection for a psychiatric disability as secondary to his service-connected calcified pleural plaques.  The Board observes that while the RO denied service connection for a mental condition, claimed as chronic adjustment disorder, in October 2010, it did so on a direct service connection basis only.  Accordingly, as this newly raised issue of entitlement to service connection for psychiatric disability as secondary to a service-connected disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in February 2011 that recent chest x-rays show that his pulmonary function has deteriorated since his last pulmonary function test was performed by VA in 2009 (August 2009), and that both of his lungs were now affected.  Indeed, at the February 2011 hearing and following the hearing the Veteran submitted additional medical evidence from Lung and Chest Medical Associates.  This evidence includes a six month follow up record dated in October 2010 containing lab, spirometry and Diffusion Capacity of the Lung for carbon Monoxide by the Single Breath Method (DLCO SB)) findings along with a notation that pulmonary function had shown some decline.  The additional evidence submitted at the hearing was accompanied by a written waiver of review by the RO, but the evidence submitted after the hearing was not.  See 38 C.F.R. § 20.1304(c).  

Notably, at the hearing the Veteran testified that he was not receiving any VA treatment for his lung condition.  Subsequent to this, however, and following the March 2010 Statement of the Case, medical records electronically available through the Compensation and Pension Records Interchange (CAPRI) were uploaded to the Virtual VA eFolder in December 2011 and February 2012.  These records include pulmonary function tests performed in August 2011.  This evidence is pertinent to the present appeal and must first be considered by the AOJ.  

Thus, in light of the absence of a written waiver of review by the AOJ with respect to the evidence the Veteran submitted to the Board after the February 2011 hearing, the newly uploaded VA treatment records in December 2011 and February 2012, to specifically include the pulmonary function test results of August 2011, and the clear evidence of worsening respiratory function, this case must be remanded so that the AOJ may properly consider all pertinent evidence and take any further action deemed appropriate, to include affording the Veteran a new VA respiratory examination that includes pulmonary function testing.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

While the Board regrets that a remand of this matter will further delay a final decision in the claim on appeal, it finds that such action is necessary to ensure that the appellant is afforded full due process of law and that a proper determination is made regarding the current severity of his service-connected calcified pleural plaques.  See 38 C.F.R. § 20.1304(c) (2011); Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Review all available evidence pertinent in this appeal, to include the private medical records from Lung and Chest Medical Associates submitted in 2011, all pertinent VA treatment records uploaded from CAPRI in December 2011 and February 2012, to specifically include Pulmonary Function Test results in August 2011.  After undertaking any other development action that is deemed warranted in this appeal, readjudicate the claim of entitlement to an initial rating in excess of 10 percent for calcified pleural plaques (claimed as asbestosis ).  

2.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC in accordance with 38 C.F.R. § 19.31(b)(1), which considers evidence added to the file and Virtual VA following the issuance of the statement of the case in March 2010.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


